      Case 4:19-cr-06049-SMJ     ECF No. 154    filed 07/29/20   PageID.650 Page 1 of 10


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
1
                                                                   Jul 29, 2020
2                                                                     SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 4:19-cr-06049-SMJ-01
5
                               Plaintiff,        ORDER GRANTING MOTION
6                                                FOR RECONSIDERATION
                  v.
7
     IVAN RENTERIA CASTILLO (01),
8
                               Defendant.
9

10         Before the Court, without oral argument, is the Government’s “Motion to

11   Reconsider Dismissal of Count 2,” ECF No. 118. The Government seeks

12   reconsideration of the Court’s Order granting in part Defendant’s Motion to

13   Dismiss, ECF No. 85. Id. Defendant is opposed to reconsidering the motion. ECF

14   No. 133. The Court directed the parties to file supplemental briefing on the issue of

15   prejudice to the Defendant, which they have submitted. ECF Nos. 142, 147, 148,

16   151, 152 & 153. Having reviewed the file and relevant legal authorities, the Court

17   is fully informed and grants the Government’s motion.

18                                    BACKGROUND

19         Defendant Ivan Renteria Castillo (01), Co-Defendant Duviel Humberto

20   Solares Gastelum (02), and a witness, Efrain Carillo Gonzalez (“Carillo”), were




     ORDER GRANTING MOTION FOR RECONSIDERATION – 1
      Case 4:19-cr-06049-SMJ     ECF No. 154    filed 07/29/20   PageID.651 Page 2 of 10




1    arrested after traveling from Los Angeles to Mesa, Washington on August 9, 2019.

2    ECF No. 85 at 2. Co-Defendant Gastelum and Carillo had traveled together to Los

3    Angeles, California and stayed in a hotel there for approximately two days. Id. at 3.

4    Co-Defendant Gastelum and Carillo were only apart once during this trip—while in

5    Los Angeles, Co-Defendant left the hotel for about one hour, during which period

6    he told Carillo to stay in the hotel. Id. While he was with Co-Defendant, Carillo

7    heard Co-Defendant talking on the phone frequently in multiple short calls that

8    Carillo believed were in a code and were discussions about transporting narcotics.

9    Id. When Co-Defendant and Carillo left Los Angeles, they picked up Defendant

10   Renteria Castillo on the side of the road near a gas station north of Los Angeles. Id.

11   at 5. Defendant only had a small plastic bag when they picked him up. Id.

12          When the vehicle stopped in Mesa around 2:00 P.M., Co-Defendant Gastelum

13   and Carillo were detained for immigration violations. ECF No. 85 at 2. Authorities

14   did not locate Defendant at that time but found him hiding in a field around 8:45

15   P.M. that evening. ECF No. 85 at 2; ECF No. 94 at 5. In a sealed response to

16   Defendant’s motion, the Government also submitted evidence that prior to the events

17   in August of 2019, Defendant’s activities were under investigation. See ECF No. 94

18   at 35. The investigation included tracking Defendant Renteria Castillo’s cell phone

19   location. Id. at 4.

20          After their arrest, law enforcement executed a search warrant on the vehicle



     ORDER GRANTING MOTION FOR RECONSIDERATION – 2
      Case 4:19-cr-06049-SMJ     ECF No. 154    filed 07/29/20   PageID.652 Page 3 of 10




1    in which Defendant Renteria Castillo, Co-Defendant Gastelum, and Carillo were

2    traveling and found ten packages of methamphetamine in the trunk. ECF No. 85 at 5.

3    Officers interviewed Carillo on August 12, 2019 and removed him to Mexico on

4    October 7, 2019. ECF No. 85 at 2–3, 6. A criminal complaint was filed against

5    Defendant and Co-Defendant on August 14, 2019. ECF No. 1. Defendant Renteria

6    Castillo was charged with one count of conspiracy to distribute 50 grams or more of

7    actual methamphetamine and five kilograms or more of cocaine in violation of 21

8    U.S.C. §§ 841(a)(1), (b)(1)(A)(ii), (viii) and one count of possession with the intent

9    to distribute 50 kilograms or more of actual methamphetamine in violation of 21

10   U.S.C. §§ 841(a)(1), (b)(1)(A)(viii). ECF No. 1.

11         Defendant Renteria moved to dismiss the indictment because the Government

12   deported Carillo, whom Defendant asserts would have given material and favorable

13   testimony for Defendant. ECF No. 85. The Court heard oral argument and granted

14   the motion in part as to count two of the indictment, finding the Government had

15   deported a witness whose testimony would have corroborated Defendant’s theory

16   that he did not know there was methamphetamine in the vehicle in which he was

17   traveling. ECF No. 115. On June 11, 2020, Carillo appeared on a Material Witness

18   Complaint and was detained. ECF No. 121. On the same day, the Government filed

19   a Motion to Reconsider Dismissal of Count 2. ECF No. 118.

20         On July 1, 2020, Carillo filed a motion to invoke his Fifth Amendment




     ORDER GRANTING MOTION FOR RECONSIDERATION – 3
      Case 4:19-cr-06049-SMJ     ECF No. 154    filed 07/29/20   PageID.653 Page 4 of 10




1    Rights. ECF No. 144. However, at the hearing on the motion, the Government and

2    Carillo represented that they had executed an agreement for “use” immunity for

3    Carillo’s testimony, and the Court denied the motion as moot. See ECF No. 151.

4    The Court also directed Defendant Renteria Castillo and the Government to file

5    supplemental responses on the Government’s Motion to Reconsider Dismissal of

6    Count 2. Id. at 2.

7                                  LEGAL STANDARD

8          Under the Local Criminal Rules, motions for reconsideration are disfavored

9    and will ordinarily be denied “in the absence of a showing of manifest error in the

10   prior ruling or a showing of new facts or legal authority which could not have been

11   brought to its attention earlier with reasonable diligence. LCrR 12(c)(5).

12                                     DISCUSSION

13         The Government’s motion does not specify the grounds for reconsideration.

14   See ECF No. 118. However, it is clear from the motion that the Government seeks

15   reconsideration on the basis of new facts, specifically that the witness who was

16   deported has been found in the United States and is being detained as a material

17   witness in this matter. See id. Defendant argues that the Government failed to

18   represent in its prior filings that it was attempting to locate Carillo and that the

19   motion fails to show the Government could not have located Carillo with reasonable

20   diligence because it does not provide specific details of the search for Carillo. ECF




     ORDER GRANTING MOTION FOR RECONSIDERATION – 4
      Case 4:19-cr-06049-SMJ     ECF No. 154     filed 07/29/20   PageID.654 Page 5 of 10




1    No. 133 at 2–4. Defendant also argues that the delay in locating Carillo has resulted

2    in prejudice to the defense because the passage of time will result in Carillo’s

3    memory deteriorating and because the events related to the witness’s current

4    detention render it likely that Carillo will decline to be interviewed. Id. at 5–7. The

5    Government replied with a detailed description of the attempts to locate Carillo after

6    Defendant indicated his intent to interview the witness. ECF No. 135 at 1–6.

7          In Defendant’s supplemental brief, filed after interviewing Carillo, he asserts

8    he has been prejudiced for three reasons: (1) “the Government’s actions dictated the

9    manner in which Defendant could access this witness,” (2) the passage of time has

10   diminished Carillo’s recollection and resulted in his confusion over the timeline of

11   events, and (3) Defendant sought continuances while defense counsel attempted to

12   locate this witness to interview him and the resulting delay compounded with delays

13   associated with the Coronavirus Disease 2019 (COVID-19) pandemic have caused

14   significant delays to his trial. ECF No. 152.

15         The legal standard that applied to the original Motion to Dismiss focuses on

16   the constitutional violation caused when the Government deports a witness with

17   evidence material to the defense. The Ninth Circuit balancing test to determine

18   whether a Defendant’s constitutional rights have been violated requires a showing

19   of (1) bad faith and (2) prejudice. United States v. Dring, 930 F.2d 687, 693 (9th

20   Cir. 1991). The Court has already determined that this two-factor test was met and




     ORDER GRANTING MOTION FOR RECONSIDERATION – 5
      Case 4:19-cr-06049-SMJ     ECF No. 154    filed 07/29/20   PageID.655 Page 6 of 10




1    that the Government violated Defendant’s Sixth Amendment right to compulsory

2    process for obtaining witnesses in his favor by deporting Carillo. ECF No. 115 at 9.

3    The question is thus whether the new evidence would change this determination.

4    The Court finds it does.

5          The new evidence has no bearing on the first issue, bad faith. See Leal-Del

6    Carmen, 697 F.3d at 970 (“The question of bad faith thus turns on what the

7    government knew at the time it deported the witness.”). The central inquiry is

8    prejudice. The legal standard for a motion to dismiss where the Government has

9    deported a material witness focuses on whether the testimony itself would have

10   been material and favorable to the defense. Id. The Court has already determined

11   that the witness’s testimony would be material and favorable to the Defense, and

12   Carillo’s presence in custody does not impact this finding. ECF No. 115 at 7–9.

13         This legal standard assumes that the witness is no longer in the United States

14   and the testimony is therefore unavailable. See United States v. Leal-Del Carmen,

15   697 F.3d 964, 970 (9th Cir. 2012). Neither party cites precedent where a witness

16   was deported and later located, nor has the Court located any. See ECF Nos. 118,

17   133, 135, 147, 148 & 152. Because Carillo is now in the United States and has been

18   interviewed by Defendant, the primary impact of the Government’s deportation of

19   Carillo is in the resulting delays to the case. Indeed, two of the arguments presented

20   by Defendant as to prejudice arise directly from the delays to the case. See ECF




     ORDER GRANTING MOTION FOR RECONSIDERATION – 6
      Case 4:19-cr-06049-SMJ     ECF No. 154    filed 07/29/20   PageID.656 Page 7 of 10




1    No. 152 at 2–3. The Court therefore finds it instructive to look to precedent on the

2    prejudicial impacts of delay.

3          The Court is particularly concerned where a delay hinders Defendant’s ability

4    to mount an effective defense because “the inability of a defendant adequately to

5    prepare his case skews the fairness of the entire system.” Doggett v. United States,

6    505 U.S. 647, 657–58 (1992) (discussing forms of prejudice that can result from

7    post-indictment delay). Within the context of the Sixth Amendment right to a speedy

8    trial, prejudice caused by “the possibility that the [accused’s] defense will be

9    impaired by dimming memories and loss of exculpatory evidence” raises particular

10   concerns because excessive delays may “compromise[] the reliability of a trial in

11   ways that neither party can prove or, for that matter, identify.” Id. In that context,

12   the Court presumes prejudice where the delay is great and attributable to the

13   government.” United States v. Shell, 974 F.2d 1035, 1036 (9th Cir. 1992) (citing

14   Doggett, 505 U.S. at 657–58). Under case law for speedy trial delays, “[a]lthough

15   there is no bright-line rule, courts generally have found that delays approaching one

16   year are presumptively prejudicial.” United States v. Gregory, 322 F.3d 1157, 1161–

17   62 (9th Cir. 2003).

18         Here, the issue before the Court is not a post-indictment delay, but rather

19   delays caused by the Government’s deportation of a witness who could offer

20   exculpatory testimony that would be material to the defense. Thus, the Court’s




     ORDER GRANTING MOTION FOR RECONSIDERATION – 7
      Case 4:19-cr-06049-SMJ     ECF No. 154    filed 07/29/20   PageID.657 Page 8 of 10




1    concern over reinstating the charge is heightened because the Court has already

2    found that the Government engaged in bad faith when it deported a witness with

3    exculpatory evidence. Even so, the Court cannot find that the approximately eight-

4    month delay between deporting the witness and relocating the witness has resulted

5    in prejudice to the Defendant.

6          Defendant also asserts that “[t]rial continuances were sought by his counsel

7    to investigate his case—one of the key investigative goals was to interview this

8    witness.” ECF No. 152 at 3. Indeed, the filings associated with one of the motions

9    to continue support this assertion. See ECF No. 59 (“[M]y lawyer and investigator

10   need additional time to locate a critical witness and possibly draft motions based on

11   the outcome of that search.”); ECF No. 60 (same). However, the resulting delays,

12   including the defense team’s search for the witness and the time required to resolve

13   the motion to dismiss, are encapsulated within the eight-month delay between the

14   deportation of the witness and his detention as a material witness. Because an eight-

15   month delay falls below the standard to establish presumptive prejudice, the Court

16   finds the delay itself does not establish prejudice. Thus, Defendant must make a

17   specific showing of prejudice resulting from the delay.

18         Defendant also asserts that comparing Carillo’s answers during his July 16,

19   2020 interview to his August 2019 and June 2020 interviews shows Carillo’s

20   answers were less detailed and he more frequently indicated he did not know or did




     ORDER GRANTING MOTION FOR RECONSIDERATION – 8
         Case 4:19-cr-06049-SMJ   ECF No. 154    filed 07/29/20   PageID.658 Page 9 of 10




1    not remember certain facts. ECF No. 152 at 2. However, it is not clear why Carillo’s

2    memory would have diminished between June 2020 and July 2020 and Defendant

3    does not assert that there was a decrease in detail between the August 2019 and

4    June 2020 interviews.1 See id. at 2. Although Defendant cites certain areas of

5    confusion during Carillo’s interview, the Court does not find that the minimal lapses

6    in memory evidenced by Defendant amount to prejudice to Defendant’s case. As

7    such, the Court finds Defendant has not shown prejudice related to Carillo’s

8    diminished memory.

9    Finally, Defendant argues he has been prejudiced because the Government has

10   “dictated the manner in which Defendant could access this witness.” Id. at 2.

11   However, Defendant’s statement that “[h]ad the witness not been deported in

12   October 2019, it is very likely that he would have agreed to an informal interview”

13   is speculative. Id. It is not clear that Carillo would have acquiesced to such a request

14   by Defendant. Moreover, Defendant has had access to Carillo and there is no

15   evidence before the Court that Carillo will be unavailable to testify at trial. As such,

16   the Court finds that Defendant has not been prejudiced by the Government’s

17

18   1
       The Court understands this may be due to the fact that Defendant has not yet had
     the transcript of the June 2020 interview translated to English. However, Defendant
19   attached a summary of the June 2020 interview that includes highly detailed
     descriptions of events. ECF No. 147-1. Therefore, it does not appear there was a
20   deterioration in Carillo’s recollection between the August 2019 and June 2020
     interviews.


     ORDER GRANTING MOTION FOR RECONSIDERATION – 9
     Case 4:19-cr-06049-SMJ    ECF No. 154    filed 07/29/20   PageID.659 Page 10 of 10




1    deportation of Carillo because Carillo has been located and has been interviewed by

2    Defendant.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     The Government’s Motion to Reconsider Dismissal of Count 2, ECF

5                 No. 118, is GRANTED.

6          2.     Count two of the Superseding Indictment is REINSTATED as to

7                 Defendant Renteria Castillo (01).

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to counsel for Defendant Ivan Renteria Castillo (01) and the

10   Government.

11         DATED this 29th day of July 2020.

12                      _________________________
                        SALVADOR MENDOZA, JR.
13                      United States District Judge

14

15

16

17

18

19

20



     ORDER GRANTING MOTION FOR RECONSIDERATION – 10
